EXHIBIT 99.2 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended Nine Months Ended June 30, June 30, REVENUES: Contract drilling $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other-net - ) ) ) OPERATING INCOME OTHER INCOME (EXPENSE) Interest expense ) Interest income 97 ) INCOMEBEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER COMMON SHARE: Basic Diluted AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted
